Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-2, 4-8, 14-17 are amended.
Claim 3 has been cancelled.
Claims 1-2, and 4-17 are presently pending.

Applicant's arguments filed 08 March 2021 have been fully considered but they are not persuasive.

Regarding Applicant’s arguments with respect to the rejections of Claims 1-15 as being directed to patent ineligible subject matter under 35 USC 101 (see Remarks, pgs, 10-15), the Examiner disagrees. Applicant contends the claims cannot be classified as a method of organizing human activity because ‘they do not receive or require personal data at the individual level’. Whether or not such granular data is or is not required is not germane to the 101 analysis. Ultimately, the claims are directed toward analyzing and evaluating data, which are mental processes, and merely specifying the scope of data to be collected and analyzed does not elevate such steps to something beyond data analysis and evaluation that could be performed in the human mind. The Examiner’s full analysis of the claims follow below with respect to the 101 rejections. 


Although a new ground of rejection has been used to address additional limitations that have been added to Claims 1, 15, and 16, a response is considered necessary for several of applicant's arguments since references Besehanic and Jared will continue to be used to meet several claimed limitations.

	Regarding Applicant’s arguments with respect to the Besehanic reference (see Remarks, pgs. 16-17) the Examiner disagrees. 
Firstly, Applicant argues that the claimed invention does not need to process personal data at the individual level in contrast to the Besehanic reference. It is noted that the Claims at present do not preclude the use of such data as such. Rather, the Claims merely require that audience device identifiers are extracted from received data and used to provide information to tracking entities who use the information to determine how long certain audience members viewed a given audio-visual content program, and storing such information. At no point do the Claims prohibit any other collection of personal data.
	Secondly, Applicant argues that Besehanic does not use identifiers to ‘determine information related to durations of individual sessions’ (see Remarks, pgs. 16-17) arguing that the claim ‘uses the device identifier and time it is received to determine session information’ (i.e., it appears Applicant wants to track the time at which feedback for a given device identifier is received as the basis for the determination of ‘duration of individual sessions’).  The Examiner notes that the claims do not reflect that purported 
Furthermore Applicant argues against that Besehanic and Jared fail to disclose or teach ‘aggregating the received information related to the audience identifier for a given member of the subset of the audience with the at least one context parameter” (see Remarks, pgs. 17-18). More particularly, Applicant argues that the context parameter ‘does not refer to the users but to the usage of events (e.g., the user watches a program and the associated context is described by context parameters)’. It is noted that the features upon which applicant relies (i.e., the scope of ‘context parameter’) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Claims merely require that the context parameter is ‘related to the audio-visual content program’. Besehanic [0019] specifically notes that extracted metadata of the media may include various data such as identifier of the media (i.e., title), as well as presentation time (i.e., when the video viewed), and a broadcast channel of the media (i.e., who was airing the content). As such Besehanic discloses the broadest understanding of what could be construed as some ‘parameter related to the audio-visual content program’ (i.e., the title/identifier of the media itself), and furthermore teaches even Applicant’s unduly .  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, and 4-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of estimating full audience metrics based on measurement of a subset of the total audience (i.e., a panel study) without significantly more. Analysis of the claims follow:

STEP 1: Is the Claim to a Process, Machine, Manufacture, or Composition of Matter?
Yes. Independent Claims 1 and 15 are respectively drawn to a Method and a Machine.

STEP 2A: PRONG ONE: Does the Claim Recite An Abstract Idea, Law of Nature, or Natural Phenomenon?
Yes. Claim 1 recites: “determining an at least one context parameter”, “monitoring at least a subset of the audience”, “determining at least one conversion factor”, “determining the information related to the audience based on the monitored subset of the audience”, and “estimating at least one property of the audience based on the at 
Claim 2 is directed to specifying that the determined information is based on a context parameter, but this merely amounts to describing the evaluative information being determined. Thus the limitation merely focuses the scope of data that is being evaluated.
Claim 4 similarly recites determining information based on context parameters as Claim 2 above.
Claim 5 is directed toward specifying how the conversion factor is determined with several methods claimed in alternative manners. However, under BRI, Claim 5 merely specifies determining the conversion factor based on at least one data value (information related to previous audience OR context parameter) which merely amounts to limiting the type of data that is evaluated. 
Claim 6 merely specifies what type of data comprises ‘context parameter’, which again merely limits the type of data that is being evaluated.
Claim 8 recites various limitations in alternative manners, where under BRI the Claim merely requires determining information about audience based on aggregated information, which remains ultimately a mental process.
Claim 9 recites clustering and attributing similar members into groups which is merely a mental process of judging and evaluating and organizing similar data sets.
Claim 10 recites the commercial practice of providing targeted advertisements to an audience.

Claim 12 recites determining a predicted total size of audience based on the information of the current monitored audience, which amounts to mere data evaluation and calculation.
Claim 13 recites providing the results of the various evaluations and calculations.

STEP 2A: PRONG TWO: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application?
NO.
Claim 1, for start, fails to recite any structural elements at all that are intended to perform the various steps of the claimed method. The claim also recites use of automated feedback from ‘monitored audience devices’. However, those elements are recited in such a generic manner that the claim effectively merely utilizes some sort of generic computing device to collect and transmit the data. Such a broad, and general recitation fails to integrate the judicial exception into a practical application as the use of the monitored audience devices fails to improve the devices themselves or any element of the otherwise unclaimed system, or the technology or technical field underlying the system. Furthermore, the claim recites that the AV content is ‘broadcast over a unidirectional network’. However the claims only passively recite the particular network the content is broadcast over. As such, since all the steps are considered to be abstract mental processes, it cannot be said that Claim 1 recites any addition elements that integrate the judicial exception into a practical application, as the data observation and 
Claim 7 similarly recited receiving information from monitored audience devices, and further recites transmission of the information through a bi-directional channel. However, like Claim 3, above, the devices themselves are too broadly and generically claimed to amount to simple use of a generic computer for data collection and transmission, and the use of a bi-directional channel merely selects a specific network transmission scheme whose recitation fails to integrate the exception into a practical application as, again, the use of a bi-directional channel neither improves the channel nor the underlying technology/technical field of the system.
Claim 8, at best, further recites provision of device identifiers to the monitored audience devices for storage, but that does not appreciably integrate the exception into a practical application as it does not materially improve the devices nor the system.
Claim 13 recites transmitting the evaluated information via a bi-directional channel, but similar to Claim 7 above, such a recitation merely specifies the network utilized.
Claim 14 very generally claims the method of Claim 1 being performed by instructions that are executed by a computer. However, such limitations are so generically recited that they merely amount to use of a computer.
Claim 15 recites at least one interface configured to receive information, and a control module to perform the various steps. However, these are such generically claimed limitations that merely recite known communication interfaces and processors that effectively amount to use of a computer to perform the various evaluations.

STEP 2B: Does the Claim Recite Additional Elements That Amount Significantly More Than the Judicial Exception?
No. The additional elements (see Step 2A, Prong Two, above) fail to amount to significantly more, as they largely claim very generic computing elements for collection and transmission of data across a network, which have been noted as being considered to be well-known, routine, and conventional by MPEP 2106.05(d)(i)-(iv). It is further noted that Ng et al. (US 2011/0145849 A1) [0001-2] teach that unidirectional broadcast networks are traditional and well-known. As such, the Claims fail to recite any additional limitations that amount to significantly more than the judicial exception and are therefore considered to be directed toward ineligible subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Besehanic (US 2015/0319490 A1) (of record, hereinafter Besehanic), in view of Jared et al. (US 2016/0134934 A1) (as provided by the ISR submitted on 20 December 2019, hereinafter Jared), and further in view of Ng et al. (US 2011/0145849 A1) (hereinafter Ng)

Regarding Claim 1, Besehanic discloses a method for determining information related to an audience of an audio-visual content program, [ABST; 0013, 0025-26: exposure metrics of a subset of audience to statistically extrapolate the entire population of interest] the method comprising: 
determining an at least one context parameter related to the audio-visual content program; [0017, 0023-24; 0029: media metadata is associated with monitored panel, and includes metadata indicative of duration of exposure to a particular media; 0031: playback state of media may be recorded and provided by the monitoring service]
monitoring at least a subset of the audience; [0013, 0026: a panel of users may be identified and their exposure metrics monitored] wherein
each member of the subset has an audience device, [Figs. 1-2; 0039-42: audience members with  presentation device 104, which includes media monitor 108] and
the monitoring comprises automatically receiving information related to an audience device identifier from each audience device; [Figs. 1-2; 0013, 0024-27: monitoring devices may automatically and periodically provided monitored data for panelists to central facility via some device/user identifier]
determining at least one conversion factor, wherein the at least one conversion factor indicates a relationship between a property measured within the monitored subset of the audience and at least one property of the audience; [ABST; 0013, 0025-26: exposure metrics of a subset of audience to statistically extrapolate the entire population of interest]
determining the information related to the audience based on the monitored subset of the audience, wherein the information related to the audience comprises measured metrics for the subset of the audience by aggregating the received information related to the audience device identifier for a given member of the subset of the audience with the at least one context parameter; [ABST; 0013, 0023-26, 0040-41: exposure metrics of a subset of audience to statistically extrapolate the entire population of interest, where panelists are associated with specific demographic data and/or specific audience identification, and central facility collects and analyzed data collected from various devices; 0054: system may transmit identifier of media monitor/presentation device to correlate metering data with a panelist, group of panelists, demographics, etc.] and 
estimating at least one property of the audience based on the at least one conversion factor and based on the information related to the audience that is determined based on the subset of the audience. [ABST; 0013, 0024-26: media exposure metrics of panelists are utilized to statistically extrapolate to the entire population of interest (i.e., entire population, local population, demographic segments, etc.)]	Besehanic fails to explicitly disclose determining at least one conversion factor based on a relationship between a property value measured within at least one previously monitored audience subset and the corresponding property value of the previous audience, wherein the at least one conversion factor indicates a relationship between a property measured within the monitored subset of the audience and at least one property of the audience. (Emphasis on the particular element of the limitations not explicitly disclosed by Besehanic).
Jared, in analogous art, teaches determining at least one conversion factor based on a relationship between a property value measured within at least one previously monitored audience subset and the corresponding property value of the previous audience, wherein the at least one conversion factor indicates a relationship between a property measured within the monitored subset of the audience and at least one property of the audience. [0018-19, 0024, 0036, 0076-80: measured sub-sample of visitors (e.g., panel member of Besehanic) may be used to calculate past, current, and future audience segment sizes based on historic segment sizes through use of various prediction algorithms]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Besehanic with the teachings of Jared to specify determining conversion factors based on property values of a previously monitored audience subset in order to utilize predictive analytics to predict current and future audience segments quickly for purposes of improving advertisement campaign performances over time. [Jared – 0002-4, 0017]
broadcast over a unidirectional network. (Emphasis on the particular element of the limitations not explicitly disclosed by Besehanic and Jared).
	Ng, in analogous art, teaches the audio-visual content program broadcast over a unidirectional network. [Figs. 1-7; 0006, 0020-26: systems that receive broadcast media via a unidirectional broadcast, and user devices (such as the monitoring devices of Besehanic and Jared) may provide data back to the broadcaster via a separate channel; 0038: wherein the provided feedback from the audience devices may be provided to the providers for various purposes such as audience measurement/analysis (i.e., the audience measurement and analysis of Besehanic and Jared)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Besehanic and Jared with the teachings of Ng to specify the AV content broadcast over a unidirectional network as it is understood that multimedia content has been traditionally provided via one-way airways, and leveraging modern two-way communications to provide feedback information for audiences of traditional broadcast content. [Ng – ABST; 0001-7]

Regarding Claim 2, Besehanic, Jared, and Ng disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim. 
Furthermore, Besehanic and Jared disclose wherein the at least one context parameter indicates a property of the audio-visual content program or conditions at a time the audio-visual content program is presented. [Besehanic – 0017, 0023-24; 0029: media metadata is associated with monitored panel, and includes metadata indicative of duration of exposure to a particular media; 0017-19: where attributes of media may include identifier of media, presentation time, broadcast channel, etc. are collected and associated with the monitored media; 0031: playback state of media may be recorded and provided by the monitoring service; Jared – 0044-45: audience data may be associated with session time, and location of client device, and time period]

Regarding Claim 4, Besehanic, Jared, and Ng disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim. 
Furthermore, Besehanic and Jared disclose wherein the at least one context parameter indicates a property of the audio-visual content program or conditions at the time the audio-visual content program is presented. [Besehanic – 0017, 0023-24; 0029: media metadata is associated with monitored panel, and includes metadata indicative of duration of exposure to a particular media; 0017-19: where attributes of media may include identifier of media, presentation time, broadcast channel, etc. are collected and associated with the monitored media; 0031: playback state of media may be recorded and provided by the monitoring service; Jared – 0044-45: audience data may be associated with session time, and location of client device, and time period]

Regarding Claim 5, Besehanic, Jared, and Ng disclose all of the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim. 
 [Besehanic – 0013, 0024-26: media exposure metrics of panelists are utilized to statistically extrapolate to the entire population of interest (i.e., entire population, local population, demographic segments, etc.); 0017, 0023-24; 0029: media metadata is associated with monitored panel, and includes metadata indicative of duration of exposure to a particular media; Jared – 0018-19, 0024, 0036, 0076-80: measured sub-sample of visitors (e.g., panel member of Besehanic) may be used to calculate past, current, and future audience segment sizes based on historic segment sizes through use of various prediction algorithms]

Regarding Claim 6, Besehanic, Jared, and Ng disclose all of the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim. 
 [Besehanic – 0017, 0023-24; 0029: media metadata is associated with monitored panel, and includes metadata indicative of duration of exposure to a particular media; 0031: playback state of media may be recorded and provided by the monitoring service; Jared – 0044-45: audience data may be associated with session time, and location of client device, and time period]

Regarding Claim 7, Besehanic, Jared, and Ng disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim. 
Furthermore, Besehanic and Jared disclose wherein the monitoring of the subset of the audience comprises receiving information related to the audience device identifier from monitored audience devices via a bi-directional channel, and/or wherein the method further comprises providing additional information related to the audio-visual content program to the monitored audience devices via the bi-directional channel. [Besehanic – Figs. 1-2; 0013, 0024-27, 0041: monitoring devices may automatically and periodically provided monitored data for panelists to central facility via some device/user identifier; 0038, 0040: network 106 may be any suitable network, such as the Internet, utilizing any protocol; Jared – 0031, 0045, 0069, 0076: system may automatically monitor audience data through use of user’s device via some device/user identifier; 0041-42]

Regarding Claim 8, Besehanic, Jared, and Ng disclose all of the limitations of Claim 7, which are analyzed as previously discussed with respect to that claim. 
Furthermore, Besehanic and Jared disclose wherein the information related to the audience device identifier is received as part of client requests of the monitored audience devices, and/or the method further comprising initially assigning audience device identifiers for monitored audience devices, and providing the initially assigned audience device identifiers via the bi-directional channel to the monitored audience devices for storing on the monitored audience devices, and/or wherein the monitoring of the subset of the audience comprises periodically receiving the information related to the audience device identifier from the monitored audience devices presenting the audio-visual content program, and/or wherein aggregating the received information related to the audience device identifier for a given audience member of the monitored subset of the audience with the at least one context parameter is done over a plurality of points in time. [Besehanic – Figs. 1-2; 0013, 0024-27, 0041: monitoring devices may automatically and periodically provided monitored data for panelists to central facility via some device/user identifier; 0038, 0040: network 106 may be any suitable network, such as the Internet, utilizing any protocol; Jared – 0031, 0045, 0069, 0076: system may automatically monitor audience data through use of user’s device via some device/user identifier; 0046: audience data accumulated over time]

Regarding Claim 9, Besehanic, Jared, and Ng disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim. 
Furthermore, Besehanic and Jared disclose wherein the method further comprises clustering similar audience members of the monitored subset of the audience to determine one or more custom target groups, and/or wherein the method further comprises attributing audience members of the monitored subset to a plurality of predetermined target groups. [Besehanic – ABST; 0013, 0024-26: media exposure metrics of panelists are utilized to statistically extrapolate to the entire population of interest (i.e., entire population, local population, demographic segments, etc.); Jared – 0018-19, 0024, 0036, 0076-80: measured sub-sample of visitors (e.g., panel member of Besehanic) may be used to calculate past, current, and future audience segment sizes (i.e., target groups) based on historic segment sizes through use of various prediction algorithms]

Regarding Claim 10, Besehanic, Jared, and Ng disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim. 
Furthermore, Jared discloses selecting at least one audio-visual content program element for the audio-visual content program based on the information related to the audience and/or the method further comprising selecting at least one advertising element for the audio-visual content program based on the information related to the [Jared – 0002, 0025, 0047: audience segment information may be utilized to know current and future audience sizes for purposes of selecting appropriate targeted advertisements for users]

Regarding Claim 11, Besehanic, Jared, and Ng disclose all of the limitations of Claim 10, which are analyzed as previously discussed with respect to that claim. 
Furthermore, Jared discloses wherein the at least one advertising element and/or the at least one program element is selected for the entire audience of the audio-visual content program, or wherein the at least one advertising element and/or the at least one program element is selected for at least one group of members of the audience, or wherein the at least one advertising element and/or the at least one program element is selected individually for single members of the audience, and/or wherein the method further comprises delivering the selected at least one audio-visual content programming element and/or the at least one advertising element to the corresponding subset of the audience or to the entire audience. [Jared – 0002, 0025, 0047: audience segment information may be utilized to know current and future audience sizes for purposes of selecting appropriate targeted advertisements for users]

Regarding Claim 12, Besehanic, Jared, and Ng disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim. 
Furthermore, Besehanic and Jared disclose determining information related to a predicted total size of the audience of the audio-visual content program at a point in time in the future based on the information related to the audience, and/or the method [Besehanic – ABST; 0013, 0024-26: media exposure metrics of panelists are utilized to statistically extrapolate to the entire population of interest (i.e., entire population, local population, demographic segments, etc.); Jared – Figs. 8-9; 0018-19, 0024, 0036, 0076-80: measured sub-sample of visitors may be used to calculate past, current, and future audience segment sizes based on historic segment sizes through use of various prediction algorithms; 0106-109: where estimated metrics may be displayed via some UI]

Regarding Claim 13, Besehanic, Jared, and Ng disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim. 
Furthermore, Besehanic and Jared disclose wherein the method further comprises providing at least one element of the group of information related to a predicted total size of the audience, information related to a size of the subset of the  [Besehanic – ABST; 0013, 0024-26: media exposure metrics of panelists are utilized to statistically extrapolate to the entire population of interest (i.e., entire population, local population, demographic segments, etc.); Jared – 0018-19, 0024, 0036, 0076-80: measured sub-sample of visitors may be used to calculate past, current, and future audience segment sizes based on historic segment sizes through use of various prediction algorithms; 0106-109: where estimated metrics may be displayed via some UI]

Regarding Claim 14, Besehanic, Jared, and Ng disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim. 
Furthermore, Besehanic and Jared disclose a non-transitory computer-readable medium, storing program code, wherein the program code performs the method according to claim 1, when the program code is executed on a computer, a processor, or a programmable hardware component. [Besehanic – Figs. 1-2, 8; 0079-83; Jared – Fig. 21; 0031, 0127-0135]

Regarding Claim 15, Claim 15 recites an Apparatus configured to perform the method of Claim 1. As such, Claim 15 is rejected similarly as Claim 1, mutatis mutandis. 


Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Besehanic, in view of Ng.

Regarding Claim 16, Besehanic discloses a system for receiving information related to an audience device identifier from a monitored subset of an audience of an audio-visual content program, [Figs. 1-2; ABST; 0013, 0025-26: exposure metrics of a subset of audience to statistically extrapolate the entire population of interest] the system comprising: 
one or more receiving entities configured to: extract a plurality of audience device identifiers of the monitored subset of the audience from a plurality of periodic activity beacons received from monitored audience devices of the monitored subset of the audience, and provide information related to the plurality of audience device identifiers to one or more session tracking entities; [Figs. 1-2: Audience measurement entity 112 with central facility 110; 0013, 0024-27: a panel of users may be identified and their exposure metrics monitored by monitoring devices which may automatically and periodically provided monitored data for panelists to central facility via some device/user identifier]
one or more session tracking entities, configured to: determine information related to durations of individual sessions of consumption of the audio-visual content program by the monitored subset of the audience based on the plurality of audience device identifiers, and provide preliminary information related to the durations of the individual sessions to a data storage entity; [Figs. 1-2; 0013, 0023-27, 0039-41: where monitored data transmitted to central facility includes metadata regarding viewed program as well as identifying information associated with the panelist audience members; 0029-30: where transmitted information includes timestamps of viewed media, from which the duration of media exposure of the audience to the particular media may be determined]  and 
at least one data storage entity configured to: store information related to the durations of the individual sessions within a database or within a logging system. [0051, 0054, 0065: central facility receives and stores the data received from monitored audience members]
Besehanic fails to explicitly disclose the audio-visual content program broadcast over a unidirectional network. (Emphasis on the particular element of the limitations not explicitly disclosed by Besehanic).
	Ng, in analogous art, teaches the audio-visual content program broadcast over a unidirectional network. [Figs. 1-7; 0006, 0020-26: systems that receive broadcast media via a unidirectional broadcast, and user devices (such as the monitoring devices of Besehanic) may provide data back to the broadcaster via a separate channel; 0038: wherein the provided feedback from the audience devices may be provided to the providers for various purposes such as audience measurement/analysis (i.e., the audience measurement and analysis of Besehanic)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Besehanic with the teachings of Ng to specify the AV content broadcast over a unidirectional network as it is understood that [Ng – ABST; 0001-7]


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besehanic and Ng as applied to claim 16 above, and further in view of Jared.

Regarding Claim 17, Besehanic and Ng disclose all of the limitations of Claim 16, which are analyzed as previously discussed with respect to that claim.
	Furthermore Claim 17 essentially recites the apparatus of Claim 15, which itself performs the functions of the method of Claim 1. As such, Claim 17 is rejected similarly by Besehanic in view of Jared as Claims 1 and 15, mutatis mutandis. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM J KIM/Primary Examiner, Art Unit 2421